UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7425



CLEVELAND HUGHES,

                                            Petitioner - Appellant,

          versus

SEWALL SMITH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Edward S. Northrop, Senior District Judge.
(CA-92-2738-N)


Submitted:   January 9, 1996                 Decided:   May 24, 1996


Before WILKINSON, Chief Judge, and MICHAEL and MOTZ, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Cleveland Hughes, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Mary Ellen Barbera, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Hughes v. Smith, No. CA-92-2738-N (D. Md. Aug. 23, 1995). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        AFFIRMED




                                2